The refusal to grant a new trial was not error.
                        DECIDED OCTOBER 9, 1943.
The defendant was convicted of stabbing. The evidence, while in sharp conflict, authorized the verdict.
Special ground 1 of the motion for new trial is as follows: "Because the court erred in charging the jury as follows: `Moral and reasonable certainty is all that can be attained in legal investigation. In civil cases the preponderance of the evidence is sufficient to produce this mental conviction, but in criminal cases a greater strength of mental conviction is necessary to justify a verdict of guilty.' To which charge of the court movant excepted and now excepts and assigns the same as error." The only other special ground reads: "Because the court erred in giving in charge to the jury as follows: `The accused has, in the exercise of his right, made in your hearing a statement. It is not under oath and shall have such weight and credit as the jury thinks proper to give it. You may believe the statement of the defendant in preference to the sworn testimony in the case.' To which charge of the court movant excepted, and now excepts and assigns the same as error." In neither of these grounds is it pointed outwherein the excerpt from the charge complained of was error.
See Trammell v. Shirley, 38 Ga. App. 710, 714, Rule 9 (145 S.E. 486). Furthermore, neither excerpt complained of, when considered in the light of the entire charge and the facts of the case, discloses reversible error. The denial of a new trial was not error.
Judgment affirmed. MacIntyre and Gardner, JJ., concur.